Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 1 of 31 Page|D #: 12

XHIBIT B

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 2 of 31 Page|D #: 13

Case Docket Entries

 

 

 

 

 

 

 

 

Court: Circuit County: 51 - Webster Case Number: CC-51-2019-C-7
Judge: Jack Alsop Created Date: 3/21/2019 Status: Open
Case Type: Civil Case Sub-Type: Tort Security Level: Public
Style: Charlotte Mathes v. Webster County Memorial Hospital, Incorporated
Created Date Event Ref. Code Dcscription
l 3/21/2019 6:31 PM E-Filed Complaint; cc to WV Sec. of State for service upon
Defendant

1-1 3/21/2019 Case Information Sheet

1-2 3/21/2019 Complaint - Complaint

1-3 3/21/2019 Trunsmittal

1-4 3/21/20] 9 Summons
2 3/21/2019 6:31 PM Judge Assigned J-51001 Jack Alsop
3 3/21/2019 6:31 PM Party Added P-001 Charlotte Mathes
4 3/21/2019 6:31 PM Party Added D-001 Webster County Memorial Hospital, lncorporated
5 3/21/2019 6:31 PM Attorney Listed P-OOl A-9880 - Erika Kolenich
6 3/21/2019 6:31 PM Service Requested D-OOl Secretary of State - Certii`led
7 4/1/2019 11:23 AM E-Filed Service Return - Return on Webster County Memorial

Hosipital Incorporated

7-1 4/1/2019 Service Return - Return on Webster County Memorial Hospital Incorporated

7-2 4/1/2019 Transmittal
8 4/1/2019 1:05 PM Scanned Document 2019-04-01 - Other - WV Sec of State Invoice

Summary/Payment Method for summons WCMH

8-1 4/1/2019 Other - WV Sec of State invoice Sumary/Payment Method for summons WCMH

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 3 of 31 Page|D #: 14

E-FILED | 3/21/2019 6:31 PM
cc-51-2019-c-7
COVER SHEET Webster county circuit clerk

Jeanie Moore

 

GENERAL INFORMATION

lN THE CIRCUIT COURT OF WEBSTER COUNTY WEST VIRGINIA
Charlotte Mathes v. Webster County Memorial Hospital, Incorporated

 

 

 

 

 

_ _ [i Business lndividual _ Business m Individual

Flrst Plaintiff: Flrst Defendant:
[:l Government [:] Other I:] Government [\ Other

Judge: Jack Alsop
Case Type: Civil Complaint Type: Tort
Origin: -lnitial Filing I:]Appeal from Municipal Court [:]Appeal from l\/Iagistrate Court
Jury Trial Requested: -Yes []No Case Will be ready for trial by: 9/1/2020
Mediation Requested: Yes I:INo

Substantial Hardship Requested: l:]Yes -No

 

[:] Do you or any ofyour clients or Witnesses in this case require special accommodations due to a disability?
\:] Wheelchair accessible hearing room and other facilities
:] Interpreter or other auxiliary aid for the hearing impaired
[i Reader or other auxiliary aid for the visually impaired
I: Spokesperson or other auxiliary aid for the speech impaired

l:l Other:

 

:] I am proceeding without an attorney

[E I have an attorney; Erika Kolenich, 85 W. Main St., Buckhannon, WV 26201

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 4 of 31 Page|D #: 15

 

 

SERVED PARTIES
Name: Webster County Memorial Hospital, Incorporated
Address: c/o Jim Parker P.O. Box 312, Webster Springs WV 26288

Days to Answer: 30 Type of Service: Secretary of State - Certifled

 

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 5 of 31 Page|D #: 16

E-FILED | 3/21/2019 6:31 PM
CC-51-2019-C-7
Webster County Circuit Clerk
Jeanie Moore

 

Request for Legal Process to be Served by the West Virginia Secretary of State

 

Please serve the named defendant Webster County Memorial Hospital, Incorporated
in the attached matter according to the provision of applicable law.

l:l§zlA-$-wc
[:|§29-19-14

,.g-|§le-s-so¢i &
" §56-3-13
|:]§31D-15-1510

§3lB-l-lll &
E§SlB-9-906

[]§33-4-12

|.-_]§33-4-13 &
~- §33-2-22

§38-lA-7 &
E$38-lA-8

lj §46A-2-137
|:l $47-9-4

\:] §47-9-4
l:l §56-3-31

§§56-3-31

E §38-5A-5

Service on non-resident employer & others liable for unemployment comensation payments

Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting
contributions from people in this State

Service on authorized domestic corporation

Service on unauthorized foreign corporation

Service on authorized domestic or foreign limited liability company
Service on licensed insurer

Service on unlicensed or unauthorized foreign insurer

Service on non-resident trustee ofa security trust

Service on certain nonresidents under WV Consumer Credit and Protection Act

Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed
under §47B-lO (see also §56-3-1321, §47B-9-6)

Service on unauthorized foreign limited partnership or LLP

Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer

Service on individual under the long-arm statute because the individual is:

\:](1) Transacting business in this state

1:1(2) Contacting to supply services or things in this state

E(?)) Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)
\:1(4) Non-support of minor children (pusuant to Lozinski v. Lozinski)

{:1(5) Causing injury in this state by breach of Warranty

[:\(6) Having interest in, using or possessing real property in this state

[:](7) Contracting to insure person, property or risk located in WV at the time of contracting

Service of suggestee execution as provided for in §38-5A

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 6 of 31 Page|D #: 17
E-FILED | 3/21/2019 6:31PM

SUMMONS cc-51-2019-c-7
Webster County Circuit Clerk
Jeanie Moore

 

IN THE CIRCUIT OF WEBSTER WEST VIRGINIA
Charlotte Mathes v. Webster County Memorial Hospital, Incorporated

Service Type: Secretary of State - Certified

NOTICE TO: Webster County Memorial Hospital. lncorporated‘ c/o Jim Parkcr, P.O. Box 312. Webster Springs‘ WV 26288

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPOR'I`ANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRI'I"I`EN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELlVERED BY YOU OR YOUR ATTORNEY TO THE OPPOS]NG PARTY'S ATTORNEY:

Erika Kolenich. 85 W. Main St.._ Buckhannon, WV 26201

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AF'I`ER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICEZ
3/21/2019 6231111PM /S/ Jeanie Moore
Date Clerk
RETURN oN sERvIcE:

[:i Return receipt of certified mail received in this office on

 

[:] I certify that I personally delivered a copy of the Summons and Complaint to

 

 

:]Not Found in Bailiwicl<

 

 

Date Server's Signature

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 7 of 31 Page|D #: 18
E-FlLED | 4/1/2019 11:23 AM

_ - »y~ ' cc-51-2019-c-7
` Webster County Circuit Clerk
Office of the Secretary of State Jeanie Moore

Building 1 Suite 157-K
1900 Kanawha Blvd E.
Char|eston, WV 25305

 

Secretary of State
State of West Virginia
Phone: 304-558-6000
886-767-8683
Visit us on|ine:
www.wvsos.oorn

Jeanie Moore

Webster Co. Courthouse

2 Court Square, Rm. G-4
Webster Sprgs., WV 26288-1095

Control Number: 236432 Agent: JlM PARKER
Defendant: WEBSTER COUNTY MEMOR|AL County: Webster
HOSP|TAL |NCORPORATED

p0 BOX 312 Civil ACtiOle 19'C-7
WEBSTER SPR'NGS» WV 26238 US certified Number: 92148901125134100002493728
Servlce Date: 3/27/2019

l am enclosing:
1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-ln-fact. According to law, l have accepted
service of process in the name and on behalf of your corporation.

Pleese note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court ortho plaintiffs attorney, shown in the enclosed paper, not to the Secretary of State's office

Sincerely.

777% ;/Ma

Mac Warner
Secretary of State

Case__;:lQ-cV-OOO32-TSK Document 1-3 Filed 04/30/19 Page 8 of 31 Page|D #: 19

.~` '
` ` ama |.3!2'1_£‘_20`19.6:31 yM_ - `
SUMMONS -CC~`§-l.'-*.ZQI?‘.Q‘F. .-`
Webster Co'\ll_:ty- Circuit _Clc`_r_k -
' 'Jeanie Moore

 

IN THE CIRCUIT OF WEB STER WEST VIRGINIA
Charlotte Mathes v. Webster County Memorial Hospital, Incorporated

Service Type: Secretary of State - Certified

NOTICE TO: Webster Count Memeriai Hos ital, lnco orated old .l im Farker, P.O. Box 312 Webster S fin s WV 26283

THE COMPLAINT WHICH IS ATTACHED 'I`O THIS SUMMONS lS IMPORTANT AND YOU MUST TAK.E lMMEDlATE ACTION TO I’ROTECT YOUR
RIGHTS. YOU OR YOUR AT'I`ORNEY ARE REQUlRED TO FlLE THE ORIGlNAL OF YOUR WRlTTEN ANSWER, ElTHER ADM[T]'lNG OR
DENYING EACH ALLEGATION TN THE COMPLAIN'I` WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATI`ORNEY TO THE OPPOSING PARTY'S A'I'I`ORNEY:

Erika Kolenich, 85 W. Main St., Buckhannon, WV 26201

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

SERV!CE:
3/21/2019 6:31:11 PM /S/ Jeanie Moore
Date Clerk
RETURN ON SERVICE:

[:] Return receipt of certified mail received in this office on

 

m l certify that l personally delivered a copy of the Summons and Complaint to

 

 

I___l Not Found in Bailiwick

 

 

Date Server's Signature

 

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 9 of 31 Page|D #: 20

West Virginia E-Filing Notice

CC-51-2019-C-7

 

Judge: Jack Alsop

To: Webster County Memorial Hospital, lncorporated
cio J im Parker
P.O. Box 312
Webster Springs, WV 26288

 

NOTICE OF ELECTRONIC FILING

IN THE CIRCUIT COURT OF WEBSTER COUNTY, WEST VIRGINIA

Charlotte Mathes v. Webster County Memorial Hospital, Incotporated
CC-51-2019-C-7

The following complaint was FILED on 3/21/2019 6:31:1 l PM

Notice Date: 3/21/2019 6:31:11 PM
Jeanie Moore
CLERK OF THE ClRCUlT
Webster
2 Court Square, Room G-4
WEBS'I`ER SPRINGS, WV 26288

(304) 847-2421

jeanie.moore@courtswv.gov

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 10 of 31 Page|D #: 21

 

 

Request for Legal Process to be Served by the West Virginia Secretary of State

 

Please serve the named defendant Webster County Memorial Hospjol. Incorporated
in the attached matter according to the provision of applicable law.

i:l§ZlA-S-Hc Service on non-resident employer & others liable for unemployment comensation payments

Service on professional fund raising counsel, nonresident charitable organizations or professional solicitors soliciting

E§29`19'l4 contributions from people in this State

§;;3:51'3504 & Service on authorized domestic corporation

l:l §31D-15-1510 Service on unauthorized foreign corporation

[:i §slB-]'lll & Service on authorized domestic or foreign limited liability company

§3 1B-9-906
ij §33-4-12 Service on licensed insurer
[:] §§§:;_;; & Service on unlicensed or unauthorized foreign insurer
i:i §§§::Q:; & Service on non-resident trustee of a security trust

ij §46A-2-137 Service on certain nonresidents under WV Consumer Credit and Protection Act

Service on authorized domestic or foreign limited partnership formed under §47-9, or limited liability partnership (LLP) formed

5$47'9'4 under §4713-10 (see also §56_3.13a, §473-9-6)

l:l §47~9-4 Service on unauthorized foreign limited partnership or LLP

[:]§56-3-31 Service on nonresident motor vehicle operator involved in an accident in this state, or on his/her insurer
I:I §56-3-31 Service on individual under the long-arm statute because the individual is:

[](l) Transacting business in this state

[](2) Contacting to supply services or things in this state

E('.i) Causing tortious injury in this state by act or omission (see §56-3-33(4) for description of causing tortious inury)
1:1(4) Non-suppon of minor children (pusuant to Lozinski v. Lozinski)

m($) Causing injury in this state by breach of warranty

l:](é) Having interest in, using or possessing real property in this state

[:] (7) Contracting to insure person, property or risk located in WV at the time of contracting

[:l§38-5A-5 Service of suggestee execution as provided for in §38-5A

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 11 of 31 Page|D #: 22

SUMMoNs

 

 

IN THE CIRCUIT OF WEBSTER WEST VIRGINIA
Charlotte Mathes v. Webster County Memorial Hospital, Incorporated

Service Type: Secretary of State - Certif'ied

NOTICE TO'. Webster County Memorial Hospitul, lneorporated, cio Jim Purker, P.O. Box 312. Webster Springs` WV 26283

THE COMPLA[NT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE I_MME.DIATE ACTION TO PROTECT YOUR
RlGHTS. YOU OR YOUR ATTORNEY ARE REQUlRED TO FlLE THE ORIGINAL OF YOUR WRlTTEN ANSWER, ElTHER ADM[Tl`lNG OR
DENYING EACH ALLEGATION IN THE COMPLAINT WlTH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR

HAND DELIVERED BY VOU OR YOUR AT'I`ORNEY TO THE OPPOSING PARTY'S ATTORNEY:
Erika Kolenich, 85 W. Main St., Buckhannon, WV 26201

THE ANSWER MUST BE MAILED W[THIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BV DEFAULT MAY BE EN'I`ERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED lN THE COMPLAlNT.

 

 

 

 

SERVICE:
3/21/2019 6:31:11 PM /S/ Jeanie Moore
Date Clerk
RETURN ON SERVICE:

E] Return receipt of certified mail received in this office on

 

m l certify that I personally delivered a copy of the Summons and Complaint to

 

 

m Not Found in Bailiwick

 

Date Server's Signature

tl-:

~."
_,

\;,-
):=
u~_/

 

'~'.i!`i'$"tf!\; jl

""-’-\iu\..u'
l

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 12 of 31 Page|D #: 23

COVER SHEET

 

 

GENERAL INFORMATION

 

IN THE CIRCUIT COURT OF WEBSTER COUNTY WEST VIRGINIA
Charlotte Mathes v. Webster County Memorial Hospital, Incorporated

 

 

 

 

_ DBusiness iii Individual iii Business [:] lndividual
First Plamtiff: First Defendant: _
ij Govemment [___] Other [_] Govemment []Other
Judge: Jack Alsop
COMPLAINT INFORMATION
Case Type: Civil Complaint Type: Tort
Origin: l'ZIlnitial Filing [:]Appeal from Municipal Court ['_'] Appeal from Magistrate Court
Jury Trlal Requested: I__\f]Yes L:lNo Case will be ready for trial by: 9/1/2020
Medlatlon chuested: [_7_] Yes [__JNo

SubstantialHardship Requested: I:]Yes E]No

 

m Do you or any of your clients or witnesses in this ease require special accommodations due to a disability?
[:] Wheelchair accessible hearing room and other facilities
\:l Interpreter or other auxiliary aid for the hearing impaired
l:l Reader or other auxiliary aid for the visually impaired
ij Spokesperson or other auxiliary aid for the speech impaired

m Other:

 

[:l l am proceeding without an attorney

l have an attomey: Erika Kolenichl 85 W. Main St., Buckhannon, WV 26201

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 13 of 31 Page|D #: 24

 

 

SERVED PARTIES
Name: Webster County Memorial Hospital, Incorporated
Address: c/o Jim Parker P.O. Box 312, Webster Springs WV 26288

Days to Answer: 30 Type of Service: Secretary of State - Certified

 

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 14 of 31 Page|D #: 25

 

lN THE CIRCU|T COURT OF WEBSTER COUNTY, WEST VIRGINIA

CHARLOTTE L. MATHES,
Plnintil`l`,

v, ClVlL AC'l`lON NO.: l9-C-

WEBSTER COUNTY MEMORlAL
HOSPITAL, lNCORPORATED

Dei`endant.

_UM..LLM

NOW COMES the Plaintii`f`, Charlotte L. Mathes, for her cause of action against the
Defendant, states and alleges as follows, to-wit:
PREFACE

l. Plaintif`f, Charlotte L. Mathes, (hereinafter referred to as “Plaintifi" or “‘Plaintiff Mathes")
is an adult individual and resident of Cowen, Webster County, West Virginia.

2. Def`endant, Webster County Memoria| Hospital, incorporated, (hereinai`ter referred to as
“Defendant Webster County Memorial Hospital") is a domestic corporation, licensed and
authorized to do business in the State of West Virginia and does actively and
systematically conduct, contract and transact business in West Virginia; f`urther,
Defendant Webster County Memorial Hospital has a principal office address of 324
Miller Mt, Dr., Webster Springs, WV 26288, and a Notice of Process contact as Jim
Parker, P.O. Box 3 12, Webster Springs, WV 26288.

3. .Plaintift` Mathes Was hired by Defendant Webster County Memorial Hospital on or about

June 22, 2015, as a Secretary l/Medical Secretary.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 15 of 31 Page|D #: 26

4. At ali times relevant herein, Plaintiff Mathes performed all of her job duties in a
satisfactory and/or above satisfactory manner and any contention to the contrary is
merely a pretext.

5. On or about July of 2017, Defendant moved Plaintift”s office with the registration
personnel

6, On or about March 21, 20|8, Plaintiff filed for leave pursuant to the Family Medical
Lea.ve Act (hereinafter referred to as “FMLA”).

7. Plaintiff was off work on FMfl_,A from on or about Mareh 21, 2018 to on or about March
25, 2018.

8. After the filing of Plaintiff`s FMLA claim, Plaintiff began experiencing disparate
treatment as Defendant began issuing Plaintiff verbal disciplines for things that she had
not been disciplined for before she filed for FMLA. Based on information and belief,
said disciplinary actions lacked merit, and was an act of retaliation for Plaintit`f' s filing of
an FMLA claim.

9. Upon her return to work, on or about March 26, 2018, P|aintiff was addressed by
Def`endant and informed that she would need to sign a document indicating her new job
title of Registration/Scheduling/Referral Clerk. Plaintiff was further informed that if she
did not sign the same, she would be terminated

10. On or about March 30, 20]8, Plaintiff was called into a meeting with J im Parker, lmajean
Rhodes, Tina Riftle, Sheila Brown and M.ichelle Holcomb to address issue of black roses
the hospital received. They accused Plaiutit`f of buying and sending the flowers to the

hospital Plaintiff explained that she did not buy the flowers and only delivered them to

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 16 of 31 Page|D #: 27

the intended recipients since the flower delivery person left the flowers with Piaintiff. Mr.
Parker called Plaintiff a “liar" and threatened Plaintiff with termination

ll. On or about April l, 20l8, Mr. Parker asked Plaintiff whether she had been scheduling
Dr. Mace patients When Plaintiff responded in the affirmative, Mr. Parker began yelling
at Plaintiff, pointed to a note on the Wall and informed her that per the note she was not to
be scheduling appointments for him. Plaintiff was never informed of said note, nor was
she ever advised not to schedule appointments for Dr. Mace.

l2. On or about June 26, 2018, Plaintiff was forced to pitt in a transfer request for a
Scheduler/Registration Clerk positioii. Mr. Parker informed Plaintiff that she had to do
registration or she would be fired. Plaintiff then filed the transfer request as she was told.

13. On or about June 26, 2018, Defendant issued Plaintift`a meritless Employee Disciplinary
Action for alleged impi'operjob performance alleging that Plaintiff refused to clothe new
job she was asked to do. Plaintiff never declined to do the job but merely questioned the
added responsibilities and stated to Det`endants that she preferred not take the new
position. Despite not wanting to take the position, Plaintift` signed the transfer form as
directed.

l4. On or about June 28, 2018, Defendants verbally reprimanded Plaintiff alleging Plaintiff
made a scheduling mishap that caused Defendant to lose a patient Defendant accused
Plaintiff of telling a patient that Dr. Mace could not see the Patient. This reprimand was
without merit because Plaintiff did in fact make this patient an appointment with Dr.
Mace. Defendants also wrongfully accused Plalntiff of telling people that the hospital

was a “sinking ship”.

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 17 of 31 Page|D #: 28

l5. On or about June 29, 2018, Plaintiff was off work on an approved sick day to medical
appointments On this day lmajean Rhodes called Plaintiff and asked her to come into the
office to discuss a scheduling incident before 4:00 p.m. Plaintiff stated she was on a sick
day to attend a medical appointments and thus was not in town and could not come in.
Later that day, Defendants called Plaintiff to see why she did not come into the office
Plaintit`f again explained she was out for medical appointments and wasn't in town, just
as she explained to linajeaii Rhodes. Defendant then moved the meeting to July 2, 2018.

16. On or about July 2, 2018, Plaintiff called Defendant and indicated she was sick, would be
seeing Dr. Mace and would bring in an excuse. During her appointment on or about July
2, 2018, Plaintiff's doctor recommended she file for FMLA beginning on July 2, 2018 to
January 2, 2019. Therefore, on or about July 2, 20|8, Plaintiff filed for FMLA and
delivered the same to Defendant.

l7. 'l'hereafter, on July 2, 2018, Defendant wrongfully, recklessly, careless|y, willfully,
wantonly and unlawfully terminated Plaintif`f without cause in an extreme and outrageous
manner. On that day Defendant Miclielle Holcoinb issued Plaintiff a termination letter via
United States Certified Mail.

18. On the morning of July 7, 2018, Plaintiff signed for said termination letter and it was not
until the momirig of July 7, 2018, that Plaintiff was informed ofher termination

COUNT I- RETA LIATION AND DISCRIMINATION IN VIULATION OF TH§
FAMILY MI_I;DICAL LEAVE ACT

19. Plaintiff Mathes hereby realleges each and every allegation contained in Paragraphs One
(1) through Eighteen (lS) as if fully restated herein.
20. .Defendant Webster County Meinorial Hospital began retaliating against Plaintiff Mathes

after she returned from FMLA leave on or about March 26, 20| 8.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 18 of 31 Page|D #: 29

21. Defendant Webster County Memorial Hospital unreasonably terminated Plaintiff Mathes
after she filed a second application for leave granted under the Family Medical Leave Act
on or about July 2, 20l 8.

22. Defendant Webster County Memorial Hospital terminated Plaintiff Mathes’ employment
without business justification and in a discriminatory manner, and as a direct and
proximate result of Plaintiff Mathes taking medical leave under the Family Medical
Leave Act, which unlawfully interfered with, restrained and/or denied Plaintiff Mathes
the exercise of her FMLA rights

23. As a direct and proximate result of the acts of Defendant Webster County Memoi'ial
Hospital as herein alleged Plaintiff Mathes was caused to suffer damages and losses as

hereinafter set foith.
COUNT W - RETALIATORY DISCHARGE lN VIOLAT`ION OF PUBI..IC POLICY

24. Plaintiff Mathes hereby realleges each and every allegation contained in Paragraphs One

(l) through Twerity-Three (23) as if fully restated hei‘ein.

25. Based upon infonnation and belief, Defendant wrongfully terminated Plaintiff Mathes
because she lawfully utilized an earned benefit, namely FMLA benefits, in violation of

West Virginia public policy.
26. Plaintift` did not commit any separate dischargeable offense

27. West Virginia has a public policy of protecting workers from being retaliated against for

utilizing benefits rightfully earned through their employment

28. As a direct and proximate cause of the Defendant`s wrongful termination, Plaintiff

suffered injuries, damages and losses as hereinafter set forth.

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 19 of 31 Page|D #: 30

COUNT III - TORT OF OUTRAG]_S_

29. Plaintiff hereby re-alleges each and every allegation contained in paragraphs One (l)
through Twenty-Eight (28) as if fully restated herein.

30. The discriminatory and retaliatory acts and/or omissions taken against P|aintit`f Mathes
by Defendant Webster County Memorial Hospital, were done in a severe and outrageous
manner and were so extreme as to be intolerable in a civilized society.

3|. Defendant acted intentionally and recklessly which caused l.’|aintiff Mathes extreme
emotional distress.

32. Defendant knew that said intentional and reckless actions would cause Plaintiff Mathes to
suffer extreme emotional distress.

33. As a direct and proximate result of the outrageous and wrongful actions aforesaid,

Plaintiff has suffered injl uries, damages and losses as hereinafter set forth.

DAMAGES

34. Plaintiff hereby restates each and every allegation contained in paragraphs one (l)
through Tliiity-Three (33) of this Complaint as if fully rewritten herein.

35.As a direct and proximate result of the acts and/or omissions of Defendants as
hereinbefore alleged, Plaintit`f has been caused to Suffer injuries, damages and |osses,
including but not limited to: loss wages and benefits both past and future, emotional
distress, anxiety, fear, embarrassment, humiliation, financial hardship, and attorney fees

36. All of the acts of Defendants and its agents, servants, and employees, as alleged in each
count of this Complaint were willful, wanton, and malicious and/or reckless and/or in
reckless disregard for the civil rights of Piaintiff Charlotte L. Mathes such that punitive

damages are warranted

6

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 20 of 31 Page|D #: 31

WHEREFO.RE, Plaintiffs, Charlotte L. Mathes, demands judgment against the Det`endant
Webster Cotutty M.emorial Hospital, lncorporated in an amount that would adequately
compensate Plaintiff for the unlawful acts and/or omissions and violations of law by Defendant,
plus whatever other relief the Court or Jury would deem just; and for punitive damages iri an
amount adequate to punish and deter Defendant from committing this type of conduct in the
State of West Virginia in the future and in such amounts as will satisfy all other reasons of law
and public policy for an award of punitive damages; and Plaintiff further prays for an award of
attorney fees, costs, interest, and for such other relief as the Court or july deems just.

Pl..A[]"lTIIi`F DEMANDS A 'I`RlAls BY JURY.

Charlo ic L. Mathes,

 

By se|,
ole/tv
Erika Klie Kolenich, Esq. (9880) \_/ '
Klie _Law Offices, PLLC
85 W. Main St.
Buckhannon, WV 26201

(304) 472-5007
Facsimile: 304~472~1 126
gllkli ~raklie|awul"ticgs t:iii_i_i

Case 2:19-cv-OOO32-TSK Document 1-3 Filed 04/30/19 Page 21 of 31 Page|D #: 32

IN THE CIRCUIT COURT OF WEBSTER C() UNTY, WEST VlRGlNIA

CHARLOTTE L. MATH ES,
Plaintiff,

v. CIVIL ACTION NO.: l9-C-

WEBSTER COUNTY MEMORIA L

HOSP|TAL, lNCORPORATED, and

MlCHELLE HOLCOMB
Defendants.

VERlFlCATION

STATE OI" WEST VTRGINIA;
couNTY 0F t)i_/eb£fe/ ;To-wir;

l, Charlotte L. Mathes, named in the foregoing “COMPLA!N'.", ” after being first duly
swom, do hereby swear that the facts and allegations therein contained are true, except insofar as

they are therein stated to be upon information and belief, I believe them to be true‘

J

Charlotte L. Mathes

Taken, subscribed, and sworn to before
me, a Notary Pu lic, by Charlotte L. Mathes

on th`s the ay of E¢gbttg£ rif , 2019.

  
 
 
 

My Commission expires on'.`.)Mf] f f , 52£9¢20

me NOTARV PUBL|C OFFlClAL SEAL
" f TERRY D. CASTEEL
..:g State ot West Virq|nta
My Comm. E)¢ptres Jun 7. 2020

t29 Altmlo m Cowln wv 262th

 

C_as__e 2:19-cv-OOO32-TSK Document1-3 Filed 04/30/19

Mac Warner

Secretary of State

Bidg. 1, Suite 157-K

1900 Kanawha Blvd. East
Charleston, WV 25305~0770
Phone: 304-558~6000
Toii-free: 866-767-8683

 

Bii| to:

ClRCUlT COURT OF WEBSTER COUNTY
2 COURT SQUARE, ROOM G-4
WEBSTER SPRiNGS, WV 26288

Reference: 19~C-7

invoice summary
Service Service# Qty UnitCost Subtotai

Service - US defendant 15 1 $20.00

Ramain|ng balance (pay this amount):

Payment methods
Payment is due at time of service.

Page 22 of 31 Page|D #: 33

invoice

Date: 03/27/2019
invoice #: 488923

Reference #: 19-C-7

Defendant name: WEBSTER COUNTY
MEMOR|AL HOSP|TAL iNCORPORATEC
County: WEBSTER COUNTY

Description
$20.00 Fi|ing fee for case #19-C-7
$20.00

Accepted payment methods are check, credit card, or intergovernmental Transfer (iGT).

intergovernmental transfer

State agencies using |GT: please follow the WVOAS|S allocation instructions below for each billed item'.

Make sure to specify iNVO|CE iD #488923.

Service id OASiS Account # invoice id
Fund | Dept |Unit l Rev |Functior\
15 0155-1600-1003~5592-5712 488923

1612-1600-1003-6696-5712 488923

Amount

$10.00
$10.00

__CaSP_Z:lQ-CV-OOO32-TSK Document 1-3 Filed 04/30/19 Page 23 of 31 Page|D #: 34

\ h

c

camp l Nti?ois ser PM
SUMMONS _ cc~_s,l-_zois-c_.r-

webster_t_:oun 'c-tmuitctt-,a_< _
Iemt_ie core '

 

IN THE CIRCUIT OF WEBSTER WEST VIRGINIA
Charlotte Mathes v. Webster County Memorlal Hospital, Incorporated

Service Type: Secretary of State - Certifted

NOTICE TO: Webster County Memorial Hospital, Inct)z]_)t:trattt:§lJ cfc Jim Pa.rker, P.O. Box 312, Webster Springs! WV 26283 ___

THE COMPLAINT WHICH lS ATTACHED TO THlS SUMMONS 15 §MPORTANT AND YOU MUST TAKE \MMEDIATE ACTION 'I`O PROTBCTYOUR
RJGHTS. YOU OR YOUR ATTORNEY ARE REQU[RED 'I`O FlLE THE ORIG!NAL OF VOUR WRI'I'I`EN ANSWER, ElTHER ADMlTTING OR
DENYING EACH ALLEGAT|ON IN THE COMPLAI`NT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR AT‘I'ORNEY TO THE OPPOSTNG PARTY'S A'ITORNEY:

Erika Kolenich, 85 W. Main St., Buckl'.talnrton, WV 26201

THE ANSWER MUST BE MAILED WITHIN 30 DAYS AF'I`ER THIS SUMMONS AND COMPLAINT WER.E DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAI'NT.

 

SERVICE:
3/21/20]9 6:31:11 PM /S/ Jeanie Moore
Date Clerk

 

R.ETURN ON SERVICE:

[:] Retum receipt of certified mail received in this office on

 

l:i I certify that l personally delivered a copy of the Summons and Complaint to

 

 

[:]Not Found in Baiiiwick

 

Date Server's Signature

 

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 24 of 31 Page|D #: 35

E-FILED | 3)‘21)'2019 6:31 PM
CC-S l -2019-€-?
Webster County Circuit Clerk
Jeanie Moore

IN THE CIRCUIT COURT OF WEBSTER COUNTY, WEST VIRGINIA

CHARLOTTE L. MATHES,
Plaintiff,

v. CIVlL ACTION NO,: 19-C-

WEBSTER COUNTY MEMORIAL
HOSPITAL, INCORPORATED

Defentlant.

CO_MM

NOW COM.`ES the Plaintiff, Charlotte L. Mathes, for her cause of action against the
Defendant, states and alleges as follows, to-wit:
PREFACE

1. Plaintiff, Charlotte L. Mathes, (hereinafter referred to as “Plaintiff' or “Piaintiff Mathes")
is an adult individual and resident of Cowen, Webster County, West Virginia.

2. Defendant, Webster County Memorial Hospital, Incorporated, (hereinafter referred to as
“Defendant Webster County Memorial Hospita|”) is a domestic corporation, licensed and
authorized to do business in the State of West Virginia and does actively and
systematically conduct, contract and transact business in West Virginia; further,
Defendant Webster County Memorial Hospital has a principal office address of 324
Miller Mt. Dr., Webster Springs, WV 26288, and a Notice of Process contact as Jim
Parker, P.O. Box 3 l 2, Webster Springs, WV 26288,

3. Plaintiff Mathes was hired by Defendant Webster County Memoria| Hospital on or about

June 22, 201 5, as a Secretary I/Medical Secretary.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 25 of 31 Page|D #: 36

4. At all times relevant herein, Plaintiff Mathes performed all of her job duties in a
satisfactory and/or above satisfactory manner and any contention to the contrary is
merely a pretextl

5. On or about July of 20`17, Defendant moved Plaintiff’s office with the registration
personnel

6, On or about March 21, 2018, Plaintiff filed for leave pursuant to the Family Medical
Leave Act (hereinafter referred to as “FMLA”).

7. Plaintiff was off work on Fl\/[LA from on or about March 21, 2018 to on or about March
25, 2018.

8. After the filing of Plaintist FMLA claim, Plaintiff began experiencing disparate
treatment as Defendant began issuing Plaintiff verbal disciplines for things that she had
not been disciplined for before she filed for FMLA. Based on information and belief,
said disciplinary actions lacked merit, and was an act of retaliation for Plaintiff”s filing of
an FMLA claim.

9. Upon her return to work, on or about March 26, 2018, Plaintiff was addressed by
Defendant and informed that she would need to sign a document indicating her new job
title of Registration/Scheduling/Referra| Clerk. Plaintiff was further informed that if she
did not sign the same, she would be terminated.

10. On or about March 30, 20]8, Plaintiff was called into a meeting with Jim Parker, Imajean
Rhodes, Tina `.Riffle, Sheiia Brovvn and Michelle Holcomb to address issue of black roses
the hospital received They accused Plaintiff of buying and sending the flowers to the

hospital. Plaintiff explained that she did not buy the flowers and only delivered them to

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 26 of 31 Page|D #: 37

the intended recipients since the flower delivery person left the flowers with Plaintiff Mr.
Parker called Plaintiff a “liar" and threatened Plaintiff with termination

ll. On or about April l, 2018, Mr. Parker asked Plaintiff whether she had been scheduling
.Dr. Mace patients. When Plaintiff responded in the affirmative, Mr. Parker began yelling
at Plaintiff, pointed to a note on the wall and informed her that per the note she was not to
be scheduling appointments for him. Plaintiff was never informed of said note, nor was
she ever advised not to schedule appointments for' Dr. Mace.

12. On or about June 26, 2018, Plaintiff was forced to put in a transfer request for a
Scheduler'/Registration Clerk position. Mr. Parker informed Plaintiff that she had to do
registration or she would be fired. Plaintiff then filed the transfer request as she was told.

13. On or about June 26, 2018, Defendant issued Plaintiff a meritless Employee Disciplinary
Action for alleged improper job performance, alleging that Plaintiff refused to do the new
job she was asked to do. Plaintiff never declined to do the job but merely questioned the
added responsibilities and stated to Defendants that she preferred not take the new
position Despite not wanting to take the position, Plaintiff signed the transfer form as
directed.

14. On or about June 28, 2018, Defendants verbally reprimanded Plaintiff alleging Plaintiff
made a scheduling mishap that caused Defendant to lose a patient Defendant accused
Plaintiff of telling a patient that Dr. Mace could not see the Patient. This reprimand was
without merit because Plaintiff did in fact make this patient an appointment with Dr.
Mace. Defendants also wrongfully accused Plaintiff of telling people that the hospital

was a “sinking ship”.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 27 of 31 Page|D #: 38

15. On or about June 29, 2018, Plaintiff was off work on an approved sick day to medical
appointments On this day Imajean Rhodes called Plaintiff and asked her to come into the
office to discuss a scheduling incident before 4:00 p.m. Plaintiff stated she was on a sick
day to attend a medical appointments and thus was not in town and could not come in.
Later that day, Defendants called Plaintiff to see why she did not come into the office.
Plaintiff again explained she was out for medical appointments and wasn’t in town, just
as she explained to Imajean Rhodes. Defendant then moved the meeting to July 2, 2018.

16. On or about July 2, 2018, Plaintiff called Defendant and indicated she was sick, would be
seeing Dr. Mace and would bring in an excuse During her appointment on or about July
2, 2018, Plaintist doctor recommended she file for Fl\/fLA beginning on July 2, 2018 to
January 2, 2019, Therefore, on or about July 2, 2018, Plaintiff filed for FMLA and
delivered the same to Defendantl

l7. Thereafter, on July 2, 2018, Defendant wrongfully, recklessly, carelessly, willfully,
wantonly and unlawfully terminated Plaintiff without cause in an extreme and outrageous
manner. On that day Defendant Michclle Holcomb issued Plaintiff a termination letter via
United States Certifred Mail.

18. On the morning of July 7, 2018, Plaintiff signed for said termination letter and it was not
until the morning of July 7, 2018, that Plaintiff was informed of her termination

COUNT l- ,RETALlr.\TlON AND DI_SCRIMINAT[ON IN VIOLATION OF THE
FAMILY MEDlCAL LEAVE ACT

19. Plaintiff Mathes hereby realleges each and every allegation contained in Paragraphs One
(l) through Eighteen (18) as if fully restated herein
20. Defendant Webster County Memorial I-Iospital began retaliating against Plaintiff Mathes

after she returned from FM`LA leave on or about March 26, 2018.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 28 of 31 Page|D #: 39

21. Defendant Webster County M.emorial Hospital unreasonably terminated Plaintiff Mathes
after she filed a second application for leave granted under the Family Medical Leave Act
on or about July 2, 201 8.

22. Defendant Webster County l\/lemorial Hospital terminated Plaintiff Mathes’ employment
without business justification and in a discriminatory manner, and as a direct and
proximate result of Plaintiff Mathes taking medical leave under the Farnily Medical
Leave Act, which unlawfully interfered with, restrained, and/or denied Plaintiff Mathes
the exercise of her FMLA rights

23, As a direct and proximate result of the acts of Defendant Webster County Memorial
Hospital as herein alleged Plaintiff Mathes was caused to suffer damages and losses as

hereinafter set forth.
COUN']` IV - RE'TALIATORY DiS(.`llARGE ]N VIOLATION OF PUBLIC POLICY

24. Plaintiff Mathes hereby realleges each and every allegation contained in Paragraphs One

(l) through Twenty-Three (23) as if fully restated herein

25. Based upon information and belief, Defendant wrongfully terminated Plaintiff Mathes
because she lawfully utilized an earned benefit, namely FMLA benefits, in violation of

West Virginia public policy.
26. Plainti ff did not commit any separate dischargeable offense

27. West Virginia has a public policy of protecting workers from being retaliated against for

utilizing benefits rightfully earned through their employment

28, As a direct and proximate cause of the Defendant`s wrongful termination, Plaintiff

suffered injuries, damages and losses as hereinafter set forth.

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 29 of 31 Page|D #: 40

COUNT lI.I - TORT OF OUTRAGE

29. Plaintiff hereby re-alleges each and every allegation contained in paragraphs One (1)
through Twenty-Eight (28) as if fully restated herein

30. The discriminatory and retaliatory acts and/or omissions taken against Plaintiff Mathes
by Defendzutt Webster County Memorial Hospita|, were done in a severe and outrageous
manner and were so extreme as to be intolerable in a civilized society.

31.Defendant acted intentionally and recklessly which caused Plaintiff Mathes extreme
emotional distress

32. Defendant knew that said intentional and reckless actions would cause Plaintiff Mathes to
suffer extreme emotional distress

33. As a direct and proximate result of the outrageous and wrongful actions aforesaid,

Plaintiff has suffered inj uries, damages and losses as hereinafter set forth.

DAMAGES

34. Plaintiff hereby restates each and every allegation contained in paragraphs one (l)
through Thirty-Three (33) of this Complaint as if fully rewritten herein

35. As a direct and proximate result of the acts and/or omissions of Defendants as
hereinbefore alleged, Plaintiff has been caused to suffer injuries, damages and losses,
including but not limited to: loss wages and benefits both past and future, emotional
distress, anxiety, fear, embarrassment, humiliation, financial hardship, and attorney fees

36. All of the acts of Defendants and its agents, servants, and employees, as alleged in each
count of this Complaint were willful, wanton, and malicious and/or reckless and/or in
reckless disregard for the civil rights of Plaintiff Charlotte L. Mathes such that punitive

damages are warranted

6

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 30 of 31 Page|D #: 41

WHEREFORE, Plaintiffs, Charlotte L. Mathes, demands judgment against the Defendant
Webster County Memorial Hospital, l`ncorporated in an amount that would adequately
compensate Plaintiff for the unlawful acts and/or omissions and violations of law by Defendant,
pitts whatever other relief the Court or Jury would deem just; and for punitive damages in an
amount adequate to punish and deter Defendant from committing this type of conduct in the
State of West Virginia in the future and in such amounts as will satisfy all other reasons of law
and public policy for an award of punitive damages; and Plaintiff further prays for an award of
attorney fees, costs, interest, and for such other relief as the Court or jury deemsjust.

PLAINT[FF DEMANDS A TRIAL BY JURY.

C`harlo tc L. Mathes,

 

By sel,
m ' _
Erika role r<orenich, Esq_ (9880) \_/ “
Klie Law Offices, PLLC
85 W. Main St.

Buckhannon, WV 26201
(304) 472-5007
Facsimiie: 304-472-1 126

cltk l ictr_`ii lt l ici at-\rri`|i ccs.t‘.r)m

 

Case 2:19-cv-00032-TSK Document 1-3 Filed 04/30/19 Page 31 of 31 Page|D #: 42

IN THE CIRCUIT COURT OF WEBSTER COUNTY, WEST VIRGINIA

CHARLOTTE L. MATHES,
Plaintiff,

v. ClVlL ACTION NO.: l9-C-

WEBSTER COUNTY MEM_ORIAL

HOSPITAL, INCORPORATED, and

MICHELLE HOLCOMB
Defendants.

VERIFICATION

STATE OF WEST VIRGINIA;
COUNTY oF Webgle/ ;'ro-wrr;

l, Charlotte L. Mathes, named in the foregoing “C`()ri-TPLAINT,” after being first duly
sworn, do hereby swear that the facts and allegations therein contained are true, except insofar as

they are therein Stated to be upon information and belief, l believe them to be true.

dwe%/rae@

Charlotte L. Mathes

Taken, subscribed, and sworn to before
me, a Notary Pu )lic, by Charlotte L. Mathes

 

 

on thisthe 243 ' ay of F?,’rf?i'{,¢gzr;f; ,2019.
Wt//LQ fdaZ’Z//
Notary l’rYiic

My Commission expires on:\,)b(l’lg /7l 0?020

NOTARY PUBLlC OFF|C|AL SEAL

TERRY D. CASTEEL

. State oi West Virginia
' My Comm. Expires Jun 7, 2020
129 Al|man Ave Cowen WV 26206

 

